101 F.3d 689
Coopers and Lybrand, a Partnership, Phar-Mor,Inc.,Westinghouse Credit Corporation, First WestinghouseCapital Corporation, Giant Eagle of Delaware, Inc., SamuelL. Amodeo, Allen Apter, Marcella Apter, Joseph Apter,Clinical Cardiology Associates Pension Plan and ProfitSharing Trusts, Joseph R. Faccenda, Robert A. Goldstein,M.D., Raymond A. Huber, Edward J. Lewis, Joy D. Magrish,Trustee of Trusts for Amy E. Magrish, Daniel Magrish, Michael
NOS. 95-3515, 95-3516
United States Court of Appeals,Third Circuit.
Oct 07, 1996

1
Appeal From:  W.D.Pa., Nos. 94-207, 94-2077,

185 B.R. 497

2
AFFIRMED.